Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 says “a control” and later referred to as “the controller” it appears “a controller” in line 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-8, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (9,651,786) hereinafter, Browne in view of Kim et al (2015/0029088) hereinafter, Kim. 



In regards to claim 2, Browne teaches a system for displaying images to an eye of a user, the system having a default state and a non-default state, the system comprising (abstract):

    PNG
    media_image1.png
    378
    573
    media_image1.png
    Greyscale

 a display device configured to display images based on a state of the system (figs 1 and 2 (109)); 
a beam combiner (figs 1 and 2 (107)) that provides a first optical path for light from an external environment to the user's eye and also provides a different second optical path for light emitted from the display device to the user's eye (figs 1 and 2 (external light and light from 109)); and 
a control (fig. 2 (210)) configured to switch the system between states that include the default and the non-default state (fig. 3a and 3b switching of states), 
Browne fails to expressly teach the controller configured to switch the system to the non-default state responsive to the system being placed in a predetermined orientation or location, the system remaining in the non-default state while the system remains in the predetermined orientation or location.
However, Kim teaches the controller (fig. 6 105)) configured to switch the system to the non-default state responsive to the system being placed in a predetermined orientation or location (fig. 2 20,21 and 22)), the system remaining in the non-default state while the system remains in the predetermined orientation or location (fig. 3 3rd state on forehead) Examiner notes the states currently read on either state 20 or 22 and vis versa.

    PNG
    media_image2.png
    441
    591
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    771
    565
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings the controller configured to switch the system to the non-default state responsive to the system being placed in a predetermined orientation or location, the system remaining in the non-default state while the system remains in the predetermined orientation or location as taught by Kim in order to save power [0045]

In regards to claim 3, Browne in view of Kim teaches the system of claim 2, wherein the default state is an active state and the display is configured to displays images when the system is in the active state (fig. 3 top state and display in 31 (fig. 2 (20)) Kim.
5.	In regards to claim 4, Browne in view of Kim teaches system of claim 3, wherein the non-default state is an idle state and the display is configured to not display images when the system is in the idle state (fig. 2 (22) [0043] Kim.
In regards to claim 5, Browne in view of Kim teaches wherein non-default state is an active state and the display is configured to displays images when the system is in the active state (fig. 2 (20)(fig. 3 top state)) Kim.
In regards to claim 6, Browne in view of Kim teaches system of claim 5, wherein the default state is an idle state and the display is configured to not display images when the system is in the idle state (fig. 2 (22) and fig. 3 bottom state with display off) Kim.
In regards to claim 7, Browne in view of Kim teaches system of claim 2, wherein at least one of: the default state or the non-default state is an active state, wherein the display is configured to display images when the system is in the active state (fig. 2 (22) and fig. 3 top state with display on) Kim..
In regards to claim 8, Browne in view of Kim teaches system of claim 7, wherein one or more of the images displayed during the active state include information corresponding to the external environment (fig. 2 (2 103) Browne and (fig. 2 20 and 22) [0066] Kim.
In regards to claim 15, Browne in view of Kim teaches system of claim 2, wherein the control is further configured to automatically switches the system to the default state responsive to an absence of instructions for a threshold amount of time to stay in the non-default state [0038 and 0043] Kim switching states according to sensors.
In regards to claim 16, Browne in view of Kim teaches system of claim 2, wherein the system is in a default state when it is turned on and the system is further configured to remain in the default state until the control switches the system to the non-default state (fig. 2 (20) until 22 or vise versa) Kim.
In regards to claim 17, Browne in view of Kim teaches system of claim 2, wherein the system is further configured to be in the default state if it is not in the non-default state (fig. 2 in 20 when not 22 or vise verse. Examiner notes the claims do not recite “only”) Kim.
In regards to claim 18, Browne in view of Kim teaches system of claim 2, wherein the control is further configured to switch the system to the default state responsive to the system leaving the predetermined orientation or location (fig. 2 switching between 20 and 22) or vise versa) Kim.
In regards to claim 19, Browne in view of Kim teaches system of claim 2, wherein the control is further configured to switch states responsive to the system experiencing a predetermined motion (fig. 3 motion from top to bottom which is predetermined motion and determined by sensor detection) Kim.
In regards to claim 20, Browne in view of Kim teaches system of claim 2, wherein the system is a head-mounted display (HMD) and the predetermined orientation or location is the HMD in a tilted or turned position (fig. 3 top to bottom of 10 and the tilt or turned position) Kim.
In regards to claim 21, Browne in view of Kim teaches system of claim 20, wherein the predetermined orientation or location is the HMD tilted down toward a ground of the external environment (fig. 3 top row is down relative to the bottom orientation when it is on the head) Kim.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (9,651,786) hereinafter, Browne in view of Kim et al (2015/0029088) hereinafter, Kim further in view of Miao et al (2015/0153572) hereinafter, Miao


In regards to claim 9, Browne and Kim fail to teach the system of claim 8, wherein one or more of the images displayed during the active state include information that identifies an object in the external environment.
	However, Miao teaches wherein one or more of the images displayed during the active state include information that identifies an object in the external environment.[0036, 0037] (fig. 5a-5c tree). 
	It would have be obvious to one of ordinary skill in the art to modify the teachings of Browne and Kim to further include wherein one or more of the images displayed during the active state include information that identifies an object in the external environment as taught by Miaso in order to facilitate interactions with various feature of the environment [0036-0037]

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (9,651,786) hereinafter, Browne in view of Kim et al (2015/0029088) hereinafter, Kim further in view of Ohashi (2015/0130911) hereinafter, Ohashi

In regards to claim 10, Browne and Kim fails to teach the system of claim 8, wherein one or more of the images displayed during the active state include information that identifies a person in the external environment.
	However, Ohashi teaches wherein one or more of the images displayed during the active state include information that identifies a person in the external environment.[0033] (fig. 3, 256 and 258))
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Browne and Kim to further include wherein one or more of the images displayed during the active state include information that identifies a person in the external environment as taught by Ohashi in order to improve usability [006-009] and provide pertinent and timely information to user.

In regards to claim 11, Browne in view of Kim and Ohashi teaches, see rational of claim 10, teaches the system of claim 8, wherein one or more of the images displayed during the active state include navigational information (fig. 3 (260)) Ohashi.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (9,651,786) hereinafter, Browne in view of Kim et al (2015/0029088) hereinafter, Kim further in view of Sholudko et al (2015/0317837) hereinafter, Sholudko 

In regards to claim 12, Browne and Kim fail to teach the system of claim 2, wherein the control is further configured to automatically switches the system between states responsive to a criterion being met other than the system being placed in the predetermined orientation or location.
	However, Sholudko teaches wherein the control is further configured to automatically switches the system between states responsive to a criterion being met other than the system being placed in the predetermined orientation or location.[0053,0071,0074] voice control (fig. 5 (510-530)). 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Browne and Kim to further include wherein the control is further configured to automatically switches the system between states responsive to a criterion being met other than the system being placed in the predetermined orientation or location as taught by Sholudko in order to provide a short convenient means of control of the device. 
	
In regards to claim 13, Browne and Kim in view of Sholudko teaches the system of claim 12, wherein meeting the criterion is based on output from at least one of: an audio sensor, a temperature sensor, or a brainwave sensor. [0053,0071,0074] voice control (fig. 5 (510-530))audio sensor of Sholudko.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Browne (9,651,786) hereinafter, Browne in view of Kim et al (2015/0029088) hereinafter, Kim further in view of Border et al (2016/0133201) hereinafter, Border.  

In regards to claim 14, Browne and Kim fail to teach the system of claim 2, where the control is further configured to automatically switches the system to the default state responsive to the system being in a state other than the default state for a threshold amount of time.
	However, Border teaches where the control is further configured to automatically switches the system to the default state responsive to the system being in a state other than the default state for a threshold amount of time.[0317]. 
	It would have been obvious to one of ordinary skill in the art to modify the teachings of Browne and Kim to further include where the control is further configured to automatically switches the system to the default state responsive to the system being in a state other than the default state for a threshold amount of time as taught by Border in order to save power. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694